Citation Nr: 0312796	
Decision Date: 06/13/03    Archive Date: 06/16/03	

DOCKET NO.  96-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975, and from June 1976 to August 1978.  

This matter arises from a September 1994 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

By decision dated August 24, 1999, the Board denied the 
benefit sought on appeal.  The appellant and the Secretary of 
Veterans Affairs then entered a joint motion to the United 
States Court of Appeals for Veterans Claims (Court) in April 
2000 to vacate the Board's decision and remand the case for 
further action and adjudication.  By order dated May 5, 2000, 
the Court granted the joint motion, vacated the Board's 
August 1999 decision, and remanded the matter for further 
action pursuant to the joint remand.  In October 2000, the 
Board remanded the case to the RO for further action 
consistent with the joint motion for remand.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow:  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims 


Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002), that eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit 


appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record does not show that the RO 
provided notice to the claimant of the VCAA, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration.  
Nor has the RO addressed how the VCAA was satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  This must be accomplished prior to further 
appellate disposition to ensure that the appellant has been 
accorded due process of law.  

Accordingly, this case is REMANDED to the RO for action as 
follows:  

1.  The appellant may submit additional 
evidence and arguments in support of his 
claim.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

3.  If the issue on appeal remains 
denied, the appellant and his attorney 
should be furnished a supplemental 
statement of the case.  They should also 
be afforded the appropriate time period 
in which to respond.

Once the foregoing has been accomplished, the case should be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of the 
law.  The veteran need take no action until so informed.  By 
this REMAND, the Board intimates no opinion regarding the 
final disposition of the claim.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




